Citation Nr: 1708821	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-00 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for cardiomyopathy with coronary artery disease, status post myocardial infarction and pacemaker placement from December 14, 2004, to June 13, 2006, and from September 1, 2006, to June 12, 2014.

2.  Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy, left lower extremity.

3.  Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy, right lower extremity.

4.  Entitlement to a disability rating in excess of 30 percent for peripheral neuropathy, left upper extremity.

5.  Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy, right upper extremity.


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to August 1952, from December 1953 to December 1957, and from February 1958 to November 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of a Department of Veterans Affairs (VA) Regional Office.

Service connection for cardiomyopathy with coronary artery disease, status post myocardial infarction and pacemaker placement was granted in a June 2011 rating decision, as secondary to the Veteran's service-connected type II diabetes mellitus.  A 60 percent rating was assigned effective December 14, 2004, and continued effective September 1, 2006, following the assignment of a 100 percent rating from June 14, 2006, through August 2006.  In an October 2011 rating decision, the RO proposed to assign a later effective date for service connection for coronary artery disease, status post myocardial infarction, with an evaluation of 10 percent effective July 2, 2008, and to sever service connection for cardiomyopathy with pacemaker placement as secondary to type II diabetes mellitus from December 14, 2004, due to clear and unmistakable error.  Severance of service connection for cardiomyopathy with pacemaker placement was effectuated in an April 2012 rating decision issued by the RO.  The effective date of the severance was July 1, 2008.  A 10 percent rating was assigned for ischemic heart disease effective July 1, 2008.  This appeal ensued.  In an April 2013 Board decision, it was determined that service connection for cardiomyopathy with pacemaker placement should be restored.  An April 2013 decision by the RO effectuated the Board's decision the same month - restoring service connection for cardiomyopathy with pacemaker placement and also re-characterizing the service connected disability as cardiomyopathy with coronary artery disease, status post myocardial infarction and pacemaker placement.  The newly characterized disability was assigned a 60 percent disability rating effective from September 1, 2006. 

The issue of entitlement to an increased rating for cardiomyopathy with coronary artery disease, status post myocardial infarction and pacemaker placement was last before the Board in December 2014 when it was remanded for additional evidentiary development.  While the case was in remand status, a January 2015 rating decision granted an increased rating of 100 percent for the heart disability, effective June 12, 2014.

In an April 2015 decision, the Board denied entitlement to a disability rating in excess of 60 percent for the period from December 14, 2004 to June 13, 2006, and from September 1, 2006 to June 12, 2014.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims.  Pursuant to a July 2016 Memorandum Decision, the Board's decision was set aside and remanded for additional development and readjudication consistent with the Memorandum Decision.  07/29/2016 CAVC Decision at 59.  

In a June 2015 rating decision, the RO denied entitlement to increased ratings for peripheral neuropathy, bilateral lower extremities and bilateral upper extremities.  
A notice of disagreement was filed in June 2015, a statement of the case was issued in July 2016, and a substantive appeal was received in July 2016.

In May 2016, the Board remanded the issues of entitlement to service connection for a disability manifested by dizziness and residuals of a stroke, and entitlement to a rating in excess of 10 percent for cranial neuropathy affecting the face, mouth, lips, throat, esophagus, and sense of taste.  To date, a supplemental statement of the case has not been issued and such issues have not been recertified, thus the Board will defer further action on these issues.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to initial increased ratings for cardiomyopathy with coronary artery disease, status post myocardial infarction and pacemaker placement, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Peripheral neuropathy of the left lower extremity is manifested by moderately severe incomplete paralysis.

2.  Peripheral neuropathy of the right lower extremity is manifested by moderately severe incomplete paralysis.

3.  Peripheral neuropathy of the left upper extremity is manifested by moderate incomplete paralysis.

4.  Peripheral neuropathy of the right upper extremity is manifested by moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 40 percent for peripheral neuropathy, left lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for entitlement to a disability rating in excess of 40 percent for peripheral neuropathy, right lower extremity, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for entitlement to a disability rating in excess of 30 percent for peripheral neuropathy, left upper extremity, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8512 (2016).

4.  The criteria for entitlement to a disability rating in excess of 40 percent for peripheral neuropathy, right upper extremity, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8512 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In February 2015, notice was issued to the Veteran with regard to his increased rating claims for peripheral neuropathy, bilateral lower and upper extremities.  The letter notified the Veteran of what information and evidence is needed to substantiate his increased rating claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date.  Id; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains VA treatment records, private treatment records, and lay statements from the Veteran.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The evidence of record contains VA examination reports dated in March 2015 and May 2016 which will be discussed below.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the peripheral neuropathy issues on appeal.

Criteria & Analysis

The Board has reviewed all of the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

As an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Peripheral neuropathy

The Veteran's bilateral peripheral neuropathy affecting the lower extremities are separately rated 40 percent disabling per 38 C.F.R. § 4.124a, Diagnostic Code 8520 (sciatica) which provides that moderately severe incomplete paralysis warrants a 
40 percent rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability evaluation is warranted for complete paralysis wherein the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The Veteran's peripheral neuropathy, right upper extremity (major), is rated 
40 percent disabling, and peripheral neuropathy, left upper extremity (minor), is rated 30 percent disabling, per Diagnostic Code 8512.  A 30 percent rating requires moderate incomplete paralysis of the minor lower radicular group.  A 40 percent rating requires moderate incomplete paralysis of the major lower radicular group or severe incomplete paralysis of the minor lower radicular group.  A 50 percent rating requires severe incomplete paralysis of the major lower radicular group.  
A 60 percent rating requires complete paralysis of all intrinsic muscles of the minor hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand).  A 70 percent rating requires complete paralysis of all intrinsic muscles of the major hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand).  38 C.F.R. § 4.124a, Diagnostic Code 8512.

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Based on review of the evidence of record, the Board finds that the subjective and objective evidence does not support increased disability ratings for neuropathy of the bilateral lower and upper extremities for any portion of the rating period on appeal. 

In January 2015, the Veteran underwent a VA examination.  The examination reflects no constant pain or intermittent pain affecting the bilateral upper and lower extremities.  He has mild paresthesias/dysesthesias affecting the bilateral lower extremities, with none affecting the bilateral upper extremities.  He has mild numbness affecting the bilateral lower extremities, with none affecting the bilateral upper extremities.  The examiner found mild or moderate impairment affecting the bilateral upper extremities, and muscle weakness affecting the bilateral lower extremities.  There was active movement against some resistance with regard to elbow flexion, elbow extension, wrist flexion, wrist extension, grip, pinch, knee extension, ankle plantar flexion, and ankle dorsiflexion.  There was no muscle atrophy.  Deep tendon reflexes were normal with regard to the biceps, triceps, brachioradialis, knee, and ankle.  With regard to sensation testing for light touch, it was normal to the shoulder area, inner/outer forearm, hand/fingers, upper anterior thigh, and thigh/knee.  There was decreased sensation in the lower leg/ankle and foot/toes.  There were no trophic changes.  He was non-ambulatory due to muscular weakness, lack of use and morbid obesity.  Phalen's sign and Tinel's sign were negative.  The radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group, middle radicular group, and lower radicular group were normal.  There was mild incomplete paralysis affecting the left and right sciatic nerves.  The external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, anterior tibial nerve, internal popliteal nerve, posterior tibial nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve were normal.  The examiner stated that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The EMG/NCV study showed bilateral lower extremity sensorimotor neuropathy mainly affecting both lower extremities, worse on the left; with no evidence of motor neuron disease, plexopathy or radiculopathy.  

A March 2015 VA examination reflects no findings of constant pain, intermittent pain, or paresthesias/dysesthesias of the upper and lower extremities.  There was no numbness of the upper extremities with mild numbness affecting the lower extremities.  There was active movement against gravity with regard to bilateral elbow flexion, elbow extension, wrist flexion, wrist extension, grip, pinch, knee extension, ankle plantar flexion, and ankle dorsiflexion.  There were no objective findings of muscle atrophy.  He had hypoactive deep tendon reflexes of the biceps, triceps, brachioradialis, knee, and ankle.  Sensation testing for light touch was normal with regard to the shoulder area, inner/outer forearm, hand/fingers, upper anterior thigh, thigh/knee, with decreased sensation to the lower leg/ankle and foot/toes.  He had no trophic changes.  His gait was not normal due to balance problems due to muscle weakness and moderate obesity.  Phalen's sign and Tinel's sign were negative.  There was mild incomplete paralysis of the right and left radial nerves (musculospiral nerve).  The median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group, middle radicular group, and lower radicular group were all normal.  There was mild incomplete paralysis of the right and left sciatic nerve.  The external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, posterior tibial nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve were all normal.  Nerve conduction studies of the lower extremities showed bilateral tarsal syndrome worse on the right.  

In May 2016, an examiner opined that the Veteran's tarsal tunnel syndrome is not due to diabetic peripheral neuropathy.  

The evidence of record reflects that the Veteran's neuropathy affecting the bilateral lower and upper extremities manifests in mild to moderate symptoms.  The objective findings do not reflect severe incomplete paralysis nor muscle atrophy.  As detailed hereinabove, the examiners specifically found mild paresthesias/dysesthesias and numbness with muscle weakness and decreased sensation affecting the bilateral lower extremities without trophic changes or muscle atrophy.  The 40 percent ratings awarded for moderately severe incomplete paralysis contemplate any muscle weakness affecting the lower extremities as a result of his peripheral neuropathy.  The objective findings reflect mild or moderate impairment affecting the bilateral upper extremities.  Indeed, while he had decreased strength and some decreased sensation on examination in March 2015, he did exhibit some strength and was not without sensation.  Based on the complaints and objective findings, the Veteran's peripheral neuropathy, bilateral lower and upper extremities do not meet or nearly approximate the criteria for increased disability ratings.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8512, 8520.

Extraschedular consideration

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  The diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's peripheral neuropathy disorders, to include mild numbness, decreased muscle strength, and decreased sensation in the lower extremities.  The Board finds that the current ratings discussed hereinabove are adequate to fully compensate the Veteran for his symptoms. 

The Veteran and his attorney have not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 


Finally, regarding collective impact, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy v. McDonald, 
27 Vet. App. 484, 495 (2016); Johnson v. McDonald, 762 F.3d 1362, 1368 (Fed. Cir. 2014).  The Board finds such is the case here and it will not be discussed. 


ORDER

Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy, left lower extremity, is denied.

Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy, right lower extremity, is denied.

Entitlement to a disability rating in excess of 30 percent for peripheral neuropathy, left upper extremity, is denied.

Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy, right upper extremity, is denied.


REMAND

Remand is necessary to obtain a medical opinion as to whether the Veteran had chronic congestive heart failure for any period from December 14, 2004 to June 13, 2006, and from September 1, 2006 to June 12, 2014.  

A September 2005 private treatment record reflects the annotation that the Veteran has congestive heart failure.  A pertinent assessment is congestive heart failure.  12/09/2005 Medical Treatment Record-Non-Government Facility at 43.

An August 2007 private treatment record reflects that the Veteran was receiving multiple medications for congestive heart failure.  08/27/2007 Medical Treatment Record-Non-Government Facility at 6.

In May 2009, a private cardiologist wrote that the Veteran has chronic atrial fibrillation and diabetes and the likely course for people with this is congestive heart failure later in life but, at this point, the Veteran had diastolic heart failure but no systolic heart failure.  05/29/2009 Medical Treatment Record-Non-Government Facility.

An October 2010 Ischemic Heart Disease Disability Benefits Questionnaire wherein he specifically indicated that the Veteran did not have congestive heart failure and there was no chronic congestive heart failure.  11/04/2010 VA 21-0960A-1 Ischemic Heart Disease Disability Benefits Questionnaire.

An April 2011 private clinical record includes a pertinent assessment of congestive heart failure, probably acute systolic decompensated congestive heart failure.  05/25/2012 Medical Treatment Record-Non-Government Facility.

At the time of the May 2013 VA cardiac examination, the examiner indicated that the Veteran had congestive heart failure in the past but did not have it at the time of the examination.  He had been hospitalized for 30 days for congestive heart failure and fractured ribs in 2011.  The examiner also indicated that the Veteran had not had an episode of acute congestive heart failure in the past year.  A pertinent diagnosis of congestive heart failure was noted.  05/17/2013 VA Examination.

A May 2013 treatment record reflects that the Veteran was admitted to the emergency room with acute onset shortness of breath and was felt to be in congestive heart failure.  A past medical history of congestive heart failure was noted.  There was no specific assessment of congestive heart failure.  05/18/2013 Medical Treatment Record-Non-Government Facility.  

A February 2014 private clinical record includes the annotation that the Veteran had a history of congestive heart failure.  

A March 2014 VA clinical record includes an assessment of acute diastolic congestive heart failure.  12/04/2014 Virtual VA, CAPRI at 78.

An April 2014 VA clinical record includes congestive heart failure in the Veteran's problems list.  Id. at 47.

The report of a June 2014 VA examination includes an assessment that the Veteran had chronic congestive heart failure.  12/31/2014 CAPRI.

A VA examiner must clarify based on review of the record whether the Veteran had chronic congestive heart failure at any time for the applicable time periods.  Such also includes the examiner commenting on whether any medications he has taken prevented worse cardiac symptoms, to include keeping congestive heart failure at bay.  In Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the Court held that "[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."  Per 38 C.F.R. § 4.114, Diagnostic Code 7005, there is not an explicit statement indicating how the Board should treat the ameliorative effects of medication on the Veteran's coronary artery disease.  Thus, pursuant to Jones, the Board may not deny entitlement to a higher disability rating based on the fact that the Veteran's use of medication lessens his symptoms.  Accordingly, the Board must determine what the Veteran's coronary artery disease symptoms would be, absent his use of medication.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that a VA examiner of the appropriate expertise review the claims file and offer an opinion as to the severity of the Veteran's coronary artery disease with regard to each of the following:

a)  whether for any period from December 14, 2004 to June 13, 2006, and from September 1, 2006 to June 12, 2014, arteriosclerotic heart disease resulted in workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope;

b)  whether for any period from December 14, 2004 to June 13, 2006, and from September 1, 2006 to June 12, 2014, arteriosclerotic heart disease resulted in chronic congestive heart failure;

c)  whether for any period from December 14, 2004 to June 13, 2006, and from September 1, 2006 to June 12, 2014, arteriosclerotic heart disease would have resulted in chronic congestive heart failure absent his use of medication.  

The examiner is to provide a comprehensive rationale for all opinions.  

2.  Readjudicate entitlement to an increased rating for coronary artery disease for the period from December 14, 2004 to June 13, 2006, and from September 1, 2006 to June 12, 2014.  If the issue is not granted in full, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


